Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 3, “the outside” lacks literal antecedent and would read more clearly if reworded to read “outside the pump casing”.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited fluid guide device … to guide movement of fluid”  in claim 1.  It is described in specification as element 3000 and depicted in drawing FIG.’s 6-12
The recited gap maintaining unit in claim 10. It is described as element 300 including first and second gap maintaining units 310, 320.  
The recited first gap maintaining unit … presses the fluid guide device in an axial direction so that the fluid guide device does not shake in the inner space 
The recited second gap maintaining unit … presses the fluid guide device in a direction orthogonal to the axial direction so that the fluid guide device does not shake in the inner space in claim 12. It is described in the specification as element 320 depicted in drawing FIG.’s 2 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 4-5, the limitation “the guide extending portion surrounds at least a portion of the contact main body” is unclear and indefinite because it recites the opposite arrangement of that disclosed in the specification and depicted in FIG. 8, which shows the contact main body 3310 surrounding the guide extending portion 3200, not vice versa  Suggest rewording to recite the contact main body surrounding at least a portion of the guide extending portion or similar.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by White (U. S. Patent No. 2796835).
Regarding claim 1, White discloses a pump casing 10 (FIG.’s 1-2, col. 1, lls. 43-62, formed of multiple casing components generally referred to as housing 10), which forms an inner space including an inlet space 47 (col. 2, ln. 30) into which a fluid is introduced, a flow path through which the fluid is introduced from the inlet space 47 and the introduced fluid is discharged to the outside (col. 1, lls. 58-60, via delivery connection 19), and an arrangement space 38 (col. 2, ln. 33)  in which an impeller 60 (col. 2, ln. 54) rotated about a predetermined central axis is disposed so as to guide a flow of the fluid, the pump casing 10 comprising: 
a suction casing 40, 42, 43, 44 (col. 2,lls. 21-34, formed by intake endplate 40, inset portion 42, annular end face 43, inset wall 44, and corresponding structure) which forms the inlet space into which the fluid is introduced (col. 2, lls. 30-32); 
and a volute casing 15 (col. 1, lls. 58, formed by scroll 15 and associated structure shown) which forms the flow path through which the fluid is introduced from the inlet space and the introduced fluid is discharged to the outside by the impeller 60  (col. 1, lls. 58-60); 
wherein the volute casing 15 forms the arrangement space 38 in which the impeller 60 is disposed (clearly shown), and the pump casing 10 further includes a fluid guide device 45, 49, 50, 51 (col. 2, lls. 25-42,  frusto-conical portion 45, inter alia, forming structural equivalent to Applicant’s disclosed fluid guide device according to 35 U.S.C. 112(f) interpretation set forth above, based upon a modified broadest reasonable interpretation of functional equivalent structure disclosed by Applicant that performs the fluid guide function) which is disposed in the inner space to guide movement of the fluid which is moved from the inlet space 47 toward the arrangement space 38, Id.
Re. claim 9, White discloses the suction casing 40, 42, 43, 44 is detachable from the volute casing 15 by a predetermined detachable member 39; the suction casing  includes a suction main body 44 forming the inlet space and a first fastening unit 13, 43 (interpreted as bore in casing face) to which the detachable member 39 is fastened (as shown); the volute casing 15 includes a volute main body 12 forming the arrangement space and a second fastening unit 14 (interpreted as threaded bore for fastener in casing) to which the detachable member 39 is fastened; the suction casing includes a first facing surface facing the volute casing when the suction casing is connected to the volute casing by the detachable member 39 (opposed facing surfaces surrounding fastener 39); and the volute casing 15 includes a second facing surface facing the first facing surface when the volute casing is connected to the suction casing by the detachable member 39 (col. 2, lls. 20-35, as clearly shown in FIG. 1).
Re. claim 14, White further discloses the first facing surface presses the fluid guide device so that the fluid guide device does not shake in the inner space (interpreted as functional language that White would inherently meet when the facing fluid guide device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over by White (U. S. Patent No. 2796835) in view of Hembree et al. (U. S.Patent Application Publication No. 2005/0142003).
As to claim 2, White discloses the fluid guide device includes: 
a guide main body 45 which forms a moving space in which the fluid is moved from the inlet space 47 to the arrangement space 38; 
a guide extending portion 49 which extends inward from the guide main body 45 to reduce a vortex of the fluid being moved (ribs 49 interpreted to form structure that functions to reduce vortex in the same manner as Applicant’s disclosed guide extending portion 3200 shown in FIG. 8 because they are arranged and configured equivalently); 
and a guide contact unit 50, 54, 56, 57 (col. 2, lls. 39-52, boss 50 and associated structure including face 54, bearings 56 and recesses 57 interpreted as recited guide contact unit) in contact with the impeller 60 (via bearings 56 and (Id., bearing 56 of graphite, a low-friction material).
However, White is silent as to the guide contact unit having a friction coefficient  smaller than that of the guide main body and an elastic modulus greater than that of the guide main body 45.   White discloses bearing 56 formed of graphite Id., known to have higher elastic modulus than metals commonly used in pump casings, (see. e. g., https://en.wikipedia.org/wiki/Young%27s_modulus).  Graphite is a material known to have a smaller coefficient of friction than that of a metal such as steel (see. e. g. https://www.engineeringtoolbox.com/friction-coefficients-d_778.html).  Further in this regard, Hembree, in the same field of endeavor, teaches a pump casing 10 with fluid guide device 52, 54 18 that directs fluid in an inlet space toward an impeller 14 in a volute casing with the impeller in contact with wear ring 32 and thrust washer 40 of a suction casing forming the recited guide main body 12 and contact unit  (FIG. 2, para. 0030).  The wear ring and thrust washer may be formed of silicon carbide (para. 0046), a low friction material.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to use silicon carbide wear rings and thrust washer in surfaces of a contact unit of the guide main body of White since such are known wear resistant materials suitable for the intended purpose of handling frictional wear due to bearing loads as taught by Hembree, Id.   
Additionally, However, both White and Hembree are silent as to the material for the surrounding casing components, i. e, the recited guide main body.  In this regard, 
As to claim 3, White is discussed above and further discloses the guide main body 45 surrounds at least a portion of the guide contact unit 50, 54, 56, 57.  However, White is silent as to the guide contact unit includes a contact main body having a contact surface in contact with the impeller, with the contact surface is disposed to protrude more than the guide main body in a direction of the impeller.  White’s bearings 56 are in contact with shaft 58 in contact with impeller 60.  Hembree is discussed above and further teaches a contact unit includes a contact main body 32, 40 (FIG. 2, para. 0030, wear ring 32 and thrust washer 44 form recited contact main body) having a contact surface (formed by surfaces of 32 or 40) in contact with the impeller 14, and the contact surface is disposed to protrude more than the guide main body in a direction of the impeller 14 (as wear ring 32 broadly extends toward the impeller from main body since it extends axially from surface so that it protrudes more than the guide main body under the broadest reasonable interpretation of the terms).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify White’s guide main body of its fluid guide device with 
As to claim 4, once modified, Hembree further teaches the guide contact unit further includes a contact protrusion 40 (thrust washer forms recited contact protrusion) which protrudes radially from the contact main body with respect to the predetermined central axis; and the guide main body surrounds the contact protrusion (refer to an Annotated copy of Hembree FIG. 2 attached below, as shown and indicated).

    PNG
    media_image1.png
    654
    663
    media_image1.png
    Greyscale

Annotated Hembree FIG. 2 

As to claim 5, White further discloses a guide support unit 50 which extends from the guide extending portion 49 and forms an accommodating space for accommodating a front end portion of a support shaft 53 supporting the impeller 60 (as shown), and upon modification, the guide extending portion 49 (White) surrounds at 
As to claim 6, once modified, Hembree further teaches the contact main body includes a contact recessed portion which is recessed from the contact surface to form a recessed space (Annotated Hembree FIG. 2, as shown and indicated).
As to claim 7, once modified, Hembree further teaches a maximum recessed depth from the contact surface to the contact recessed portion is smaller than a protruding height from the guide main body to the contact surface (Annotated Hembree FIG. 2, as shown and indicated by annotated height h and depth d).

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by White (U. S. Patent No. 2796835) in view of Ahlroth et al. (U. S. Patent Application Publication No. 2006/0263212).
As to claim 10, White is discussed above but is silent as to a gap maintaining unit disposed between the first facing surface and the second facing surface so as to prevent the fluid from leaking between the first facing surface and the second facing surface, wherein the gap maintaining unit is made of an elastic material.  In this regard, Ahlroth et al,  in the same field of endeavor, teaches a sealing arrangement between suction and volute casings of a centrifugal pump having an O-ring 180, i. e., an elastic material, located between first and second facing surfaces 138, 142 (FIG. 3, para.’s 0017-0018, interpreted as equivalent to recited gap maintaining unit structure disclosed in Applicant’s specification providing recited function as interpreted under 112(f) above).  The O-ring being disposed between facing surfaces with respect to a screw fastener 
As to claim 11, once modified, Ahlroth teaches when the suction casing and the volute casing are connected by the detachable member 132, the gap maintaining unit 180 forms a separation space between the first fastening unit and the second fastening unit (interpreted as formed by facing surfaces 138, 142) so that the first fastening unit and the second fastening unit are not in contact with each other (FIG. 3, as shown, gap between facing surfaces).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Hembree et al. (U. S.Patent Application Publication No. 2005/0142003) in view of White (U. S. Patent No. 2796835). 
As to claim 15, Hembree discloses a magnet pump comprising: a pump casing 10,  an outer magnet 36 rotated by a motor 38 (FIG. 1, para. 0030); an inner magnet 16 rotated by the outer magnet 36; and an impeller 14 rotated by the inner magnet 16.  However, Hembree is silent as the pump casing being configured according to claim 1.  However, White, in the same field of endeavor, teaches a pump casing configured according to claim 1 as set forth in the rejection of claim 1 above.   With this in mind, it   The use of the pump casing of White in the combination of Hembree is considered a simple substiture of one known pump casing arrangement for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Allowable Subject Matter
Claims 8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, the prior art of record either alone or in combination does not teach or fairly suggest the pump casing of claim 1 including all of the  
It is the Examiner’s opinion that modifying the applied art in this manner would not be foreseeable because it would not be obvious without benefit of the disclosure of the instant invention.  White or Hembree’s fluid guide device structure is not separate from the suction casing so providing insertion grooves for fixing members would not be necessary nor desirable. 

With respect to claim 12, the prior art of record either alone or in combination does not teach or fairly suggest the pump casing of claim 1 including all of the  limitations of claims 9-11 further including first and second gap maintaining units arranged as claimed and interpreted under 35 U.S.C. 112(f) as set forth above.  
Claim 13 is dependent upon claim 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizobuchi et al. (U. S. Patent No. 4806080) discloses pump casings connected at facing surfaces by fasteners 208 with a sealing 245 arranged on an inner surface of flange 255. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746